Case: 19-10067      Document: 00515088245         Page: 1    Date Filed: 08/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 19-10067
                                                                             FILED
                                                                       August 22, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
TIMOTHY C. YOAKUM,

              Plaintiff - Appellant

v.

SABRE GLBL INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-127


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *


AFFIRMED. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.